771 N.W.2d 513 (2009)
Robert M. HURD, Respondent,
v.
NORTHERN INDUSTRIAL INSULATION, and Western National Insurance Group, Relators, and
Lakes States Insulation, and General Casualty Companies, Respondents, and
Duluth Building Trades Health & Welfare Fund, Lakewalk Surgery Center, and St. Mary's Duluth Clinic Health System, Intervenors.
No. A09-765.
Supreme Court of Minnesota.
August 28, 2009.
Patrick M. Spott, Mary Katherine Cohen, Orman, Nord, Spott & Hurd, Duluth, MN, for respondent Robert M. Hurd.
James A. Wade, Johnson, Killen & Seiler, P.A., Duluth, MN, for relators.
David O. Nirenstein, Fitch, Johnson, Larson & Held, P.A., Minneapolis, MN, for respondents Lakes States Insulation and General Casualty Companies.
John H. Bray, Kanuit & Bray, Ltd., Duluth, MN, for intervenors Duluth Building Trades Health & Welfare Fund.
Considered and decided by the court without oral argument.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed April 10, 2009, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that "[s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view," doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/Alan C. Page
Associate Justice